Exhibit 10.10

Summary of Horace Mann Educators Corporation Non-Employee Director Compensation

 

Compensation Element    Non-Employee Director Compensation Board Chairman Annual
Retainer    $75,000 Board Member Annual Retainer    $25,000 Committee Chair
Annual Retainers   

$10,000 Audit Committee

$ 6,000 Compensation Committee

$ 4,000 all other Committees

Share-based Compensation   

Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (RSUs) awarded.

$40,000 in RSUs upon joining the Board and an additional $40,000 in RSUs if
joining within 6 months after the prior Annual Shareholder Meeting or an
additional $20,000 in RSUs if joining more than 6 months after the prior Annual
Shareholder Meeting but before the next Annual Shareholder Meeting.

An annual award of $40,000 in RSUs thereafter following the Annual Shareholder
Meeting.

All awards have a 1 year vesting period.

Board Meeting Fee    $1,500 per meeting Committee Meeting Fees   

$1,500 for Audit Committee members

$2,500 for Audit Committee Chair

$1,000 for all other meetings

Deferred Fees Match    Directors electing to defer cash compensation into Common
Stock equivalent units (“CSUs”) receive a 25% match in additional CSUs. Basic
Group Term Life Insurance    Premium for $10,000 face amount Business Travel
Accident Insurance            Premium for $100,000 coverage

Retainer fees are paid following the Annual Shareholder Meeting of each year.
The retainer fees are prorated to the extent that a non-employee director joins
the Board after the Annual Shareholder Meeting.

Last revision date: May 28, 2009

 

1